DETAILED ACTION
This is in response to application filed on 6/8/2020 in which claims 1-9 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the following:
Lines 1-2 “and used and used” is repetitive
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
End of [0019] “download module” should include the reference “17”
Second to last line [0022] “such as inspecting whether” should have “whether” removed
[0023] “management and download module 17…to perform pattern drawing upload operation”, as best understood, should read “download”, especially as [0022] refers to upload and was a function only for levels 2, 3, 4 as stated in [0020], wherein [0023] is for levels 3 and 4 only as stated in [0020]; such an amendment seems further correct in light of the last line of [0023]
[0024] “drawings stored n the database 20” should read “drawings stored in the database 20”
[0025] “overall marker making pattern drawing can be identified as AA0F19CW-YF00”, as best understood, should read “AAA0F19CW-YF00” in light of [0025] “consigner corresponding code is AAA” and in light of the recitations for the parts pattern as well
[0026] “fund” should read “find”
Appropriate correction is required.
Claim Objections
Claim(s) 1, 2, 7, 8 is/are objected to because of the following informalities: 
Claim 1 Line 11 “and matching” needs review for whether it should read “and match”
At the outset, Claims are recommended for review for consistency between the terms “plurality of clothing pattern making data” and “plurality of clothing pattern data”; as best understood, the terms are synonymous, and therefore the antecedent basis should be reflected accordingly; [0022] indicates that pattern making data is uploaded; therefore, Claim 1 Line 20 “clothing pattern data to be uploaded” should be “clothing pattern making data”; therefore, it seems that all instances of “clothing pattern data” should read “clothing pattern making data”; this interpretation that the terms are synonymous is further supported as at least Claim 2 refers to “the plurality of pattern drawings of each clothing pattern making data”, whereas Claim 1 (only which Claim 2 depends) indicated that the pattern drawings were associated instead of “clothing pattern data” (Claim 1 Lines 5-6)
As such, appropriate corrections should be made, such as beginning with Claim 1 Line 5 “a plurality of clothing pattern data” should read “the plurality of clothing pattern making data”
Claim 2 Line 4 before “overall marker making pattern drawings” add --at least one-- for proper antecedent basis with Claim 2 Lines 2-3 “at least one overall marker making pattern drawing”
Similarly, Claim 7 Line 4 “the overall marker making pattern drawings” should read “the at least one overall marker making pattern drawing” for proper antecedent basis with Claim 7 Lines 2-3 “at least one overall marker making pattern drawing”
Similarly, Claim 8 Lines 2-3 “the overall marker making pattern drawings” should read “the at least one overall marker making pattern drawing” for proper antecedent basis with at least Claim 7 Lines 2-3 “at least one overall marker making pattern drawing”, on which Claim 8 depends
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahanty et al (USPN 11000086), herein Mahanty, in view of Krizmanich et al (USPN 9633333), herein Krizmanich, Biswas et al (USPN 10817749), herein Biswas, and Love et al (USPN 11241055), herein Love.
Regarding Claim 1, Mahanty teaches a clothing pattern making management system (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 10, 11, 16, 17, 27, 28; for system, see tools--Col. 1 Lines 65-66 "tool allows a user to create new designs for apparel and preview these designs before manufacture"; Col. 23 Lines 47-50 “Fig. 28 shows…assortment builder tool…includes providing a garment previewing tool.  The garment previewing tool may be the digital brief tool”; for clothing pattern making management--Col. 14 Lines 7-8 "Fig. 16 shows a block diagram of a system for creating, designing, producing apparel products"; Col. 10 Lines 51-54 "Fig. 11 shows an exemplary client or server system...a user interfaces with the system through a computer workstation system, such as shown in Fig. 11"; Col. 9 Lines 36-37 "Fig. 10 is...distributed computer network 1000 incorporating an embodiment"),
applicable to a server (see Fig. 10; Col. 9 Lines 38-40 "computer network 1000 includes…server system 1022")
and providing an operation interface for individuals to connect thereto via a network (see Fig. 10; Col. 9 Lines 38-39 "computer network 1000 includes a number of client systems 1013, 1016, and 1019"; Col. 10 Lines 51-54 "Fig. 11 shows an exemplary client or server system...a user interfaces with the system through a computer workstation system, such as shown in Fig. 11"; Col. 11 Lines 54-55 “Fig. 11 shows…screen 1105”)
in order to manage a plurality of clothing pattern making data (wherein the operation interface allows access to the system and the system manages the recited data), the clothing pattern making management system comprising:
a database storing a plurality of clothing pattern data (see Fig. 27; Col. 23 Lines 35-36 "databases 2710 may include a created garments database, such as garments created using the digital brief tool"; Col. 16 Lines 53-54 "digital brief tool takes as input ….fabric template input 1816";  wherein the created garments still constitute pattern data); 
each one of the clothing pattern data comprising a plurality of pattern drawings and an identification label of each one of the pattern drawings (for plurality of pattern drawings -- Col. 20 Lines 37-39, 42 "digital brief tool...may provide various options for a user, such as providing options for the user to select a base garment image...also select a wear pattern", wherein options indicate a plurality; as for identification label-- Col. 23 Lines 35-41 "databases 2710 may include…collection criteria database that is indexed with the created garments database to indicate what collections each garment may belong to.  The tool includes a collection generator feature so that one or more items selected by the user can be grouped together in a collection"; wherein at least indexing indicates an identification label; for further identification label per pattern drawing-- Col. 19 Lines 22-25 "digital brief tool may allow the designer, for one or more characteristics of a proposed apparel item, to assign one or more options to each of the characteristics"; Col. 19 Lines 29-35 "selecting gender, series, fit, fabric, or other characteristics in the digital brief tool may result in having only relevant options presented to the designer.  For example, some characteristics or options may be specific to a particular gender.  Upon selection of the particular gender, characteristics and options with the selected gender will appear for the designer to use for a proposed apparel item"; wherein characteristics such as gender would be assigned to each pattern drawing, each pattern drawing such as wear pattern on a base);
the identification label of each one of the pattern drawings comprising a plurality of classification item characteristics (Col. 19 Lines 22-25 "digital brief tool may allow the designer, for one or more characteristics of a proposed apparel item, to assign one or more options to each of the characteristics", wherein options are the classification item characteristics);
a login and authority management module provided for an administrator to set up (Col. 10 Lines 8-10 "client systems 1013, 1016, and 1019 may be coupled…via an access provider (not shown)", Col. 21 Lines 6-7 "rights to access a certain scene may be provided by an administrator of the system"; wherein rights indicate authority; and access indicates login; inasmuch as these functions are provided for admin setup, there is a such a module)
the plurality of user data (Col. 21 Lines 3-4 "some devices may not be granted access", wherein multiple devices indicate multiple user data) and
an operation authority of each one of the users (Col. 21 Lines 3-4 "some devices may not be granted access", wherein denial indicates operation authority),
and provided for the individuals to log in via the network (for login-- Col. 2 Lines 41-42 "granting access to...garment previewing tool"; for users via network-- Col. 10 Lines 51-54 "Fig. 11 shows an exemplary client or server system...a user interfaces with the system through a computer workstation system, such as shown in Fig. 11"; wherein the garment previewing tool is on the system),
a search and viewing module (wherein the assortment builder tool is the search and viewing module; as for view-- Col. 24 Lines 63-65 "assortment builder tool shows preview images of products on the screen, and the preview can be generated as described for the digital brief tool"; as for search-- Col. 20 Lines 35-36  "garment previewing tool may be the digital brief tool"; Col. 24 Line 28 "Fig. 29 shows a search"; Col. 24 Lines 29-35 "the user can search for products to add to an assortment using data, keyword or text, image search, or other search parameters.  The user may search using the same criteria used when designing the garments with the garment previewing tool.  For example, search criteria 2901 includes a particular damage pattern used and a listing of garments 2903 that correspond to the search criteria"; Col. 23 Lines 20-21 "assortment can be organized according to seasons, demographics, gender"; as such, previous recitations Col. 19 Lines 22-25, 29-35 can be for not only gender but also seasons; as such, seasons are also a classification item characteristic)
provided for the users already logged in (Col. 2 Lines 41-42 "granting access to...garment previewing tool"; inasmuch as the search occurs with the garment previewing tool and using the garment previewing tool requires users to be granted access, then the module is for users already logged in)
to use any one or a plurality of classification items to find the characteristics matching with one or a plurality of the pattern drawings (for seasons as classification item characteristic-- Col. 23 Lines 20-21 "assortment can be organized according to seasons, demographics, gender"; for options--Col. 23 Lines 24-26 "assortment can include multiple types or classes of product, such as jeans, shirts, and accessories"; Col. 23 Lines 27-28 "using the assortment builder tool, a user creates an assortment or collection of products"; Col. 24 Lines 37-38 "assortment builder tool can search on internal data metrics, keywords”; as such, this recitation is related to Col. 24 Lines 29-35; Col. 24 Lines 39-45 “internal data metrics can include...product name, product code, season, brand, style, colorway, customer or user comments, or both, color code, fabric contents, availability, brand targets, retail or production prices, or both, last offered, manufacturing lead time, lab metrics, volume availability, stock environmental score, and estimated product lifetime"; as such, the search can use the classification item season to find/match the classification item characteristic season matched with one of the options of base and wear patterns in the pattern drawings, wherein matching allows adding product to an assortment) and
displaying on the operation interface (Col. 24 Lines 63-64 "assortment builder tool shows preview images of products on the screen"),
and allowing the users to view the pattern drawings selected on the operation interface (wherein selected refers to what was decided/selected for search);
a connection and upload module (for connection--see aforementioned Fig. 10 server/workstations and corresponding recitations; for upload-- Col. 15 Lines 29-31 "fabric template can be selected from a library of fabric template images 1716 or may be a new image uploaded or provided by the user"; see Fig. 17 wherein the library of fabric template images 1716 is of a preview tool in light of Col. 14 Lines 47-48 "Fig 17 shows...preview tool", wherein it was previously established that Fig. 10 connection and upload module within server/workstations connects to preview tool; and therefore the preview tool also constitutes a connection and upload module) and
provided for the users already logged in (Col. 2 Lines 41-42 "granting access to...garment previewing tool"; inasmuch as the module is part of the preview tool and use of the preview tool requires access, the module is for users already logged in) and 
equipped with the corresponding operation authority (since users are able to access the module, then users have operation authority to the functionalities of the module),
a management module provided for the users already logged in and equipped with corresponding operation authority (see aforementioned wherein the preview tool manages and does so based on granting access and therefore constitutes a management module for users already logged in and therefore equipped with corresponding operation authority).

Mahanty does not explicitly teach that the database also stores a plurality of user data,
and the login and authority management module provided for the individuals to login and matching with the plurality of user data in order to determine as the users or the administrator,
wherein corresponding operation authority is to edit, delete, or download one or a plurality of the pattern drawings selected on the operation interface.

	However, Mahanty, especially in light of the aforementioned, teaches granting access (Col. 2 Line 41 “granting access”).

Krizmanich teaches a database stores a plurality of user data (see Fig. 2(a); Col. 3 Lines 58-59 "processor 200 executes one or more function modules 208 stored in the memory 204"; Col. 3 Lines 59-60, 66-67 "modules 208 comprise…permissions module 232"),
a login and authority management module provided for an administrator to set up (Col. 5 Lines 6-9 "permissions module 232 may support actions to assign and manage permissions for users, to limit the actions taken by users with different permissions and to limit the information provided to a user"; Col. 5 Lines 57-59 "permissions module 232 enables two types of user permissions to be defined...for each session: an organizer and a participant"; Col. 5 Lines 65-67 "specific functions and actions within the functions may be limited and available only to a user with permissions as session organizer"; Col. 6 Lines 1-3 "the session organizer is permitted to create a session, identify the participants...select the types and orders of functions performed within the session"; Col. 6 Lines 7-11 "third permission type is defined to assign permissions to a user as an administrator.  The administrator may be allowed to create and assign organizer permission to one or more users, to control the status...and to modify...session dataset 240")
the plurality of user data (Col. 5 Lines 6-7 "permissions module 232 may support actions to assign and manage permissions for users") and
an operation authority of each one of the users (Col. 5 Lines 6, 8-9 "permissions module 232 may support actions... to limit the actions taken by users with different permissions and to limit the information provided to a user"),
and provided for the individuals to log in (inasmuch as permissions are assigned, there is login),
and matching with the plurality of user data in order to determine as the users or the administrator (inasmuch as there are a plurality of permission levels and authority to assign permission levels, there would be matching as recited);
wherein corresponding operation authority is to edit, delete, or download one or a plurality of the projects selected on the operation interface (Col. 6 Lines 8-9, 11 "the administrator may be allowed... to modify...session dataset 240"; inasmuch as there is a session, there has been a project selected on the interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahanty with the permission structure of Krizmanich as Mahanty is silent as to the details of the functions of granting access to modify projects/drawings, while Mahanty shows that it is a known method in the art of performing the function, especially as both references are in the art of granting access.

Mahanty also does not explicitly teach the connection and upload module for connecting to a business system to obtain the classification item characteristics of the clothing pattern making data to be uploaded,
and to allow the users to upload the clothing pattern data to be uploaded according to the classification item.

Biswas teaches a business system with the classification item characteristics of the clothing pattern making data to be uploaded (see subsequent recitations of Biswas thereby constituting a business system; abstract "image-based product classification…categorizes products in received images based on product attributes identified from the received images"; Col. 6 Lines 10-16 "ML model 108 can be trained to not only identify various garments such as shirts, pants, skirts and the like from the stored images 148 but also to further sub-categorize the identified garments based on product attributes such as colors, structural elements, fabrics, etc.  The shirts may therefore be tagged with sub-categories based on sleeve length, collar type, material etc"),
and to allow the users to upload the clothing pattern data to be uploaded according to the classification item (abstract "input image received…is analyzed"; Col. 6 Lines 15-16 "shirts may therefore be tagged with sub-categories based on sleeve length, collar type, material etc", wherein tagged indicates uploaded according to class item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahanty’s system with the business system of Biswas as Mahanty already teaches labeling but is silent as to the details of doing so at the upload, and Biswas teaches it is a known method of effective product classification (abstract), especially as both are in the art of uploading garment products and classifying appropriately for further use.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Mahanty teaches the connection and upload module for connecting to a business system to obtain and to allow as recited (Mahanty already taught new images uploaded to the preview tool which is on a network, and therefore uploading on a network; Biswas taught further details of uploading images using a business system; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Mahanty teaches that its connection and upload module has connected to a business system to access its data, such as to obtain and allow as recited).

Mahanty also does not explicitly teach the management module also being a download module.

Love teaches wherein a management system has a download module (Col. 3 Lines 24-28 "in a user interface of the kiosk, the user can save and upload files of finished patterns via a universal serial bus (USB) port.  In a user interface of the kiosk, the user can save an download files of finishing patterns via a network interface").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahanty’s network with the download capability of Love for additional capabilities, especially as Mahanty already teaches a network interface (Fig. 10) through which Love teaches downloading, and especially as Mahanty already teaches a network interface (Fig. 10) with user interfaces that can upload apparel patterns and Love teaches upload/download capabilities on a same user interface for apparel patterns.
	Regarding Claim 3, modified Mahanty teaches all the claimed limitations as discussed above in Claim 1.
	Mahanty further teaches wherein the identification label of each one of the pattern drawings refers to a file name, a search path, or an annotation of each one of the pattern drawings (Col. 24 Lines 29-30 “search using the assortment builder tool…the user can search for products to add to an assortment”; Col. 24 Lines 37-39, 41 “assortment builder tool can search on internal data metrics…the internal data metrics can include…user comments”, inasmuch as the metrics are assigned to the drawings, it is an annotation of pattern drawings; wherein it was previously established that the internal data metrics searched corresponds to the categories of assortments Col. 23 Lines 20-21, such as seasons, and therefore also user comments/annotations).
Regarding Claim 4, modified Mahanty teaches all the claimed limitations as discussed above in Claim 1.
Mahanty further teaches wherein the search and viewing module is further connected to a preview module (see aforementioned recitations pertaining to the preview tool);
the preview module is used for converting thumbnails of one or a plurality of the pattern drawings (Col. 25 Line 17 "preview images of each product are displayed on the screen", wherein preview images are thumbnails)
in order to display the one or a plurality of the pattern drawings searched by the search and viewing module on the operation interface (wherein images are displayed after searching by the assortment builder tool; Col. 24 Lines 63-64 “for the found products, the assortment builder tool shows preview images of products on the screen”, wherein the assortment builder includes preview tool includes digital brief tool).
Regarding Claim 6, modified Mahanty teaches all the claimed limitations as discussed above in Claim 1.
Mahanty seems to already teach wherein each one of the classification item characteristics in the identification label of each one of the pattern drawings refers to a classification code, (inasmuch as the classification item characteristics of the identification labels exist and inasmuch as “code” has been defined in the claims, the existence of the classification item characteristics thereby constitute classification code),
and the identification label of each one of the pattern drawings is formed by the classification codes of numerous classification items (inasmuch as the identification labels for a pattern drawing would have classification item/code for both a base and wear pattern [two elements], the label is formed by numerous classification items).

Nevertheless, Biswas also further teaches wherein each one of the classification item characteristics in the identification label of each one of the pattern drawings refers to a classification code (abstract "image-based product classification…categorizes products in received images based on product attributes identified from the received images"; Col. 6 Lines 10-16 "ML model 108 can be trained to not only identify various garments such as shirts, pants, skirts and the like from the stored images 148 but also to further sub-categorize the identified garments based on product attributes such as colors, structural elements, fabrics, etc.  The shirts may therefore be tagged with sub-categories based on sleeve length, collar type, material etc", wherein the identification/tag is classification code),
and the identification label of each one of the pattern drawings is formed by the classification codes of numerous classification items (multiple sub-categories indicates numerous classification items; therefore there is more than one classification item for a base and wear pattern, especially with Biswas having both categories and subcategories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahanty’s identification label for a single pattern drawing, if necessary, to include numerous classifications items as taught by Biswas depending on the amount of details desired for management.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahanty et al (USPN 11000086), herein Mahanty, in view of Krizmanich et al (USPN 9633333), herein Krizmanich, Biswas et al (USPN 10817749), herein Biswas, and Love et al (USPN 11241055), herein Love, further in view of Du et al (USPN 10043109), herein Du.
Regarding Claim 5, modified Mahanty teaches all the claimed limitations as discussed above in Claim 1.
Mahanty does not explicitly teach wherein the connection and upload module is further connected to an inspection module;
the inspection module is used to inspect a file type or the identification label of each one of the pattern drawings of the clothing pattern making data to be uploaded
when the connection and upload module uploads the clothing pattern making data.

Du teaches an inspection module (for inspection, see verify--Col. 10 Lines 9-12 "model or network can also be used to verify the type of item, such as where the image is tagged with a dress tag but actually shows an entire outfit");
the inspection module is used to inspect a file type or the identification label of each one of the pattern drawings of the clothing pattern making data to be uploaded (for ID label, see tagged--Col. 10 Lines 9-12 "model or network can also be used to verify the type of item, such as where the image is tagged with a dress tag but actually shows an entire outfit").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahanty’s system with the inspection module of Du in order to ensure accuracy.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Mahanty teaches wherein the connection and upload module is further connected to the inspection module (inasmuch as Du is on the network and Mahanty has the connection and upload module on a network, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify that the two modules are connected),
and that the recited functions occur when the connection and upload module uploads the clothing pattern making data (Mahanty already teaches that the fabric template is uploaded, and is further bolstered by Biswas’ functions, wherein the input is from user device that is on the network; as such, inasmuch as there is a network connection between modules, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahanty, if necessary, such that the inspection occurs at some time period associated with the upload; without an upload, there is no ID to inspect).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim(s) 2, 7, 8, 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, none of the prior art of record discloses a same number of sets for the plurality of classification item characteristics in the identification labels between an overall marker making pattern drawing and the parts pattern drawings, in conjunction with other structural limitations, as set forth in the claim.  The use of identification labels for an overall marker making pattern drawing and parts pattern drawings is known in the art of clothing pattern making management, but the specific same number of sets between the identification labels as claimed by the applicant is novel.  Specifically, prior art Mahanty discloses identification labels with classification items as recited in the application.  Prior art Mahanty also discloses overall marker making pattern drawing and parts pattern drawings (base and wear patterns).  However, none of the prior art discloses, teaches, or suggests that there would be a same number of sets of classification items in the identification labels between the overall marker making pattern drawing and the parts pattern drawings.  To modify the sets to have the same number as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 7: Claim 7 is indicated with allowable subject for reasons as similarly indicated for Claim 2 above, in that it also recites a same number of sets of the plurality of the classification codes between the identification labels of an overall marker making pattern drawing and parts pattern drawings.
Regarding Claims 8 and 9: Claims 8 and 9 are indicated allowable at least for directly or indirectly depending on Claim 7 which has been indicated with allowable subject matter.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Seo Park Kwak et al (KR 102260796) and Tufegdzic et al (US Publication 2021/0110464) directed to obtaining the classification item characteristics of the clothing pattern making data to be uploaded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732